        Case 21-03791 Document 100-2 Filed in TXSB on 08/26/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al.,1                                 CASE NO.: 21-32351
              Debtors.                                               (Jointly Administered)

LIMETREE BAY REFINING, LLC

                             Plaintiff,                              Adv. Pro. No. 21-03791

         v.

BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE

                             Defendants.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-03791 Document 100-2 Filed in TXSB on 08/26/21 Page 2 of 3




                               ORDER COMPELLING
                ATTENDANCE OF THE DEBTOR’S INSURERS AT MEDIATION

           Upon the motion (the “Motion”)2 of the Limetree Bay Refining, LLC (the “Debtor”), for

entry of an order (this “Order”) compelling the Debtor’s insurers, namely American

International Group UK Limited, Allianz Global Corporate & Specialty / Interstate Fire and

Casualty Co., Arch Insurance (Bermuda), Argo Re Ltd., AXA XL Bermuda Ltd., Axis Surplus

Lines Insurance Company, Chubb Bermuda Insurance Ltd., Chubb North American on behalf of

Westchester Surplus Lines Ins. Co., Endurance Specialty Insurance Ltd., Enviant, Ironshore

Specialty Insurance Company, Hamilton Re Ltd., Liberty Specialty Markets Bermuda Limited,

Markel Bermuda Limited / Evanston Insurance Company, Oil Casualty Insurance, Ltd., SCOR,

and Underwriters at Lloyd’s of London/The Chaucer Group and Apollo Syndicate Management

Ltd. (collectively, the “Insurers”) to attend mediation currently pending before the Honorable

Marvin Isgur as Mediator (the “Mediator”), as more fully set forth in the Motion; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and that this Court

may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

the Motion is in the best interests of the Debtor’s estates, their creditors, and other parties in

interest; and this Court having found that the Debtor’s notice of the Motion and opportunity for a

hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



                                                           2
         Case 21-03791 Document 100-2 Filed in TXSB on 08/26/21 Page 3 of 3




establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.        The Debtor’s Insurers are required to attend Mediation sessions with the

Mediator.

         2.        This Order shall remain in full force and effect until further order of this

Court.

         3.        The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.



Dated: ________, 2021
       Houston, TX                            DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 3
